Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 8, 2021 has been entered.

Claims 1, 33, 88, 92-95, 99-103, 105 and 106 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/531,147 filed 09/06/2011, 61/531,153 filed, 09/06/2011, 61/531,164 filed 09/06/2011, 61/531,168 filed 09/06/2011, 61/531,175 filed 09/06/2011, 61/531,180 filed 09/06/2011, 61/531,194 filed 09/06/2011, 61/531,204 filed 09/06/2011, 61/531,209 filed 09/06/2011, 61/531,215 filed 09/06/2011, 61/480,946 filed 04/29/2011 and 61/513,514 07/29/2011 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 8, 2021 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejection withdrawn
	The provisional rejection of claims 1, 33, 88, 92-95, 99-103, 105 and 106 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 30, 80, 90-91 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

s 1, 33, 88, 92-95, 99-103, 105 and 106 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 27, 45-46 and 48-60 of copending Application No. 14/810,418. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims differ only in scope.
14/810,457
14/810,418
Claim 1. (Previously Presented) A composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or an analog thereof, and (ii) MHC Class II-restricted epitopes of an allergen (species), wherein the composition comprises substantially no B cell epitopes of the allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and wherein the load of the rapamycin or an analog thereof on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).

Claim 1.   A composition comprising:
(i)    a first population of polymeric synthetic nanocarriers coupled to rapamycin, and
(ii)    an antigen-presenting cell (APC) presentable antigen (genus) that is not coupled to any synthetic nanocarriers,
wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm,
wherein the load of the rapamycin on average across the first population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).
Claim 45.  The composition of claim 1, wherein the rapamycin in the composition is in an amount effective to generate a tolerogenic immune response to the APC presentable antigen.
Claim 46.  The composition of claim 1, wherein the APC presentable antigen comprises an MHC class I-restricted and/or MHC class II-restricted epitope.
Claim 48.  The composition of claim 1, wherein the APC presentable antigen comprises ovalbumin, a therapeutic protein or portion thereof, an autoantigen or an allergen (species) or an antigen associated with an autoimmune allergy, organ or tissue rejection or graft versus host disease.
Claim 55.   The composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.


Claim 27.  A dosage form comprising the composition of claim 1.
Claim 92.  The composition of claim 1, wherein the allergen induces an undesired immune response in a subject.

Claim 93. The composition of claim 92, wherein the undesired immune response is allergen-specific antibody production and/or allergen-specific CD4+ T cell proliferation and/or activity.

Claim 94.   The composition of claim 1, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen.

Claim 95.  The composition of claim 94, wherein the food allergen comprises a milk allergen, an egg allergen, a nut allergen, a fish allergen, a shellfish allergen, a soy allergen, a legume allergen, a seed allergen or a wheat allergen.

Claim 99. The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polymer that is a non-methoxy-terminated polymer.
Claim 49.  The composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise polymer that is a non-methoxy-terminated, pluronic polymer.
Claim 100.  The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Claim 50.  The composition of claim 1, wherein the polymeric synthetic nanocarriers of the first population comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Claim 101.   The composition of claim 100, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone.
Claim 51.  The composition of claim 50, wherein when the polymeric synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone.
Claim 102.  The composition of claim 100, wherein the polymeric synthetic nanocarriers 

Claim 103.  The composition of claim 102, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Claim 53.  The composition of claim 52, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Claim 105.  The composition of claim 1, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
Claim 54.   The composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the first population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
Claim 106. The composition of claim 1, wherein at least 80%, at least 90%, or at least 95% of the first population of synthetic nanocarriers have a minimum dimension or maximum dimension that falls within 5%, 10%, or 20% of the mean diameter of the synthetic nanocarriers.
Claim 56.  The composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers.
Claim 57. The composition of claim 56, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 58.  The composition of claim 57, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
Claim 59.  The composition of claim 57, wherein the minimum dimension or maximum dimension falls within 10%.
Claim 60.  The composition of claim 59, wherein the minimum dimension or maximum dimension falls within 5%.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 33, 88, 92-95, 99-103, 105 and 106 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 39, 113, 117, 119,  of copending Application No. 14/810,427. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims differ only in scope.
14/810,457
14/810,427
Claim 1. (Previously Presented) A composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or an analog thereof, and (ii) MHC Class II-restricted epitopes of an allergen (species), wherein the composition comprises substantially no B cell epitopes of the allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and wherein the load of the rapamycin or an analog thereof on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).

1. (Previously Presented) A composition comprising:
(i)    a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or a rapamycin analog, and
(ii)    therapeutic protein APC presentable antigens (genus),
wherein the load of the rapamycin or a rapamycin analog on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight); and
wherein a maximum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is equal to or less than 500 nm and a minimum dimension, obtained using dynamic light scattering, of at least 75% of the polymeric synthetic nanocarriers is greater than 110 nm.
113. (Previously Presented) A composition of claim 1 for use in therapy or prophylaxis.
117.    (Previously Presented) The composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise MHC Class I-restricted and/or MHC Class II-restricted epitopes of a therapeutic protein (subgenus).
119.    (Previously Presented) The composition of claim 1, wherein the therapeutic protein APC presentable antigens comprise substantially no B cell epitopes of a therapeutic protein.
131. (Previously Presented) The composition of claim 1, wherein the mean of a particle size distribution obtained using dynamic light scattering of the synthetic nanocarriers of the first population is a diameter greater than 110 nm.

39. (Previously Presented) A dosage form comprising the composition of claim 1.
Claim 92.  The composition of claim 1, wherein the allergen induces an undesired immune response in a subject.

Claim 93. The composition of claim 92, wherein the undesired immune response is allergen-specific antibody production and/or allergen-specific CD4+ T cell proliferation and/or activity.

Claim 94.   The composition of claim 1, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen.

Claim 95.  The composition of claim 94, wherein the food allergen comprises a milk allergen, an egg allergen, a nut allergen, a fish allergen, a shellfish allergen, a soy allergen, a legume allergen, a seed allergen or a wheat allergen.

Claim 99. The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polymer that is a non-methoxy-terminated polymer.
126. (Previously Presented) The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise polymer that is a non-methoxy-terminated polymer.
Claim 100.  The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
127. (Previously Presented) The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, polyketal, polysaccharide, polyethyloxazoline or polyethyleneimine.
Claim 101.   The composition of claim 100, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone.
128. (Previously Presented) The composition of claim 127, wherein the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone.
Claim 102.  The composition of claim 100, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
129. (Previously Presented) The composition of claim 127, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
Claim 103.  The composition of claim 102, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
130. (Previously Presented) The composition of claim 129, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Claim 105.  The composition of claim 1, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
132. (Previously Presented) The composition of claim 1, wherein the aspect ratio of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.

133. (Previously Presented) The composition of claim 1, wherein at least 80% of the synthetic nanocarriers, based on the total number of synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
134. (Previously Presented) The composition of claim 133, wherein at least 90% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
135. (Previously Presented) The composition of claim 134, wherein at least 95% of the synthetic nanocarriers have the minimum dimension or maximum dimension.
136. (Previously Presented) The composition of claim 133, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
137. (Previously Presented) The composition of claim 136, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.


The therapeutic protein of copending claim can be allergen of instant claims.  Issued of a patent to instant claims anticipate the claims of copending application. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

s 1, 33, 88, 92-95, 99-103, 105 and 106 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 31, 90, 92-94, 96-107 of copending Application No. 14/810,442. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims differ only in scope.
14/810,457
14/810,442
Claim 1. (Previously Presented) A composition comprising: (i) a first population of polymeric synthetic nanocarriers that are coupled to rapamycin or an analog thereof, and (ii) MHC Class II-restricted epitopes of an allergen, wherein the composition comprises substantially no B cell epitopes of the allergen, wherein at least 75% of the polymeric synthetic nanocarriers of the first population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm, and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, and wherein the load of the rapamycin or an analog thereof on average across the first population of polymeric synthetic nanocarriers is at least 2% but no more than 25% (weight/weight).
1. (Previously Presented) A composition comprising: 
(i) a population of synthetic nanocarriers that are coupled to rapamycin, and
(ii) MHC class II-restricted epitopes of an antigen that generates an undesired humoral immune response and that are not coupled to any synthetic nanocarriers, wherein at least 75% of the synthetic nanocarriers of the population of synthetic nanocarriers have a minimum dimension, obtained using dynamic light scattering, that is greater than 110 nm and a maximum dimension, obtained using dynamic light scattering, that is equal to or less than 500 nm, wherein the load of the rapamycin on average across the population of synthetic nanocarriers is at least 2% but no more than 25% (weight/weight), and wherein the antigen is an allergen or an autoantigen.
92. (Previously Presented) The composition of claim 1, wherein the composition comprises substantially no B cell epitopes of the antigen that generate an undesired humoral immune response.
102. (Previously Presented) The composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable excipient.

Claim 33. (Previously Presented) A dosage form comprising the composition of claim 1
31. (Previously Presented) A dosage form comprising the composition of claim 1.

93. (Previously Presented) The composition of claim 92, wherein the undesired humoral immune response is the generation of antigen-specific antibodies.
Claim 93. The composition of claim 92, wherein the undesired immune response is allergen-specific antibody production and/or allergen-specific CD4+ T cell proliferation and/or activity.
94. (Previously Presented) The composition of claim 92, wherein the undesired humoral immune response is CD4+ T cell proliferation and/or activity and/or B cell proliferation and/or activity.
95. (Previously Presented) The composition of claim 1, wherein the population of synthetic nanocarriers are also coupled to MHC class I-restricted epitopes.

Claim 94.   The composition of claim 1, wherein the allergen comprises an asthma antigen, a hay fever antigen, a hives antigen, an eczema antigen, a plant allergen, an insect sting allergen, an insect allergen, an animal allergen, a fungal allergen, a drug allergen, a pet allergen, a latex allergen, a mold allergen, a cosmetic allergen or a food allergen.

Claim 95.  The composition of claim 94, wherein the food allergen comprises a milk allergen, an egg allergen, a nut allergen, a fish allergen, a shellfish allergen, a soy allergen, a legume allergen, a seed allergen or a wheat allergen.

Claim 99. The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polymer that is a non-methoxy-terminated polymer.
96. (Previously Presented) The composition of claim 1, wherein the synthetic nanocarriers of the population comprise polymer that is a non-methoxy-terminated polymer comprising block copolymers of ethylene oxide and propylene oxide.
Claim 100.  The composition of claim 1, wherein the polymeric synthetic nanocarriers comprise a polyester, a polyester coupled to a polyether, polyamino acid, polycarbonate, polyacetal, 


98. (Previously Presented) The composition of claim 97, wherein when the synthetic nanocarriers comprise a polyester, the polyester comprises a poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid) or polycaprolactone.
Claim 102.  The composition of claim 100, wherein the polymeric synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
99. (Previously Presented) The composition of claim 97 or 98, wherein the synthetic nanocarriers comprise a polyester and a polyester coupled to a polyether.
Claim 103.  The composition of claim 102, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
100. (Previously Presented) The composition of claim 99, wherein the polyether comprises polyethylene glycol or polypropylene glycol.
Claim 105.  The composition of claim 1, wherein the aspect ratio of the maximum to minimum dimension of the synthetic nanocarriers of the first population is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.
101. (Previously Presented) The composition of claim 1, wherein the aspect ratio of the maximum to minimum dimensions of the synthetic nanocarriers of the population of synthetic nanocarriers is greater than 1:1, 1:1.2, 1:1.5, 1:2, 1:3, 1:5, 1:7 or 1:10.


103. (Previously Presented) The composition of claim 1, wherein at least 80% of the polymeric synthetic nanocarriers, based on the total number of polymeric synthetic nanocarriers, have a minimum dimension or maximum dimension that falls within 20% of the average minimum dimension or the average maximum dimension, respectively of the polymeric synthetic nanocarriers.
104. (Previously Presented) The composition of claim 103, wherein at least 90% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
105. (Previously Presented) The composition of claim 104, wherein at least 95% of the polymeric synthetic nanocarriers have the minimum dimension or maximum dimension.
106. (Previously Presented) The composition of claim 104, wherein the minimum dimension or maximum dimension falls within 10% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.
107. (Previously Presented) The composition of claim 106, wherein the minimum dimension or maximum dimension falls within 5% of the average minimum dimension or the average maximum dimension, respectively, of the synthetic nanocarriers.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Conclusion

No claim is allowed.   


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644